Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Among the requirements of the claimed composition defined by claim 1 is a plating index of greater than 0.8.  However, it would seem that essential elements of the claim have been omitted insofar as Table 5 on page 35 of the Specification reflects a dependence of the magnitude of this characteristic on parameters of the laser employed in the plating process.  Indeed, not all of the trials involving exemplifications E1.1, E1.2, and E1.3 of the claimed composition conform with the stipulated plating index limitation for every combination of laser power, frequency, and speed.  Hence, it would seem that the claim should be reciting the plating index at a particular power, frequency, and speed.
	Alternatively, it may have been Applicants intent that the recited plating index is an averaged figure across numerous trials.  If so, for the claim to be definite, it would be necessary to delineate the laser conditions used for each measurement on which the average is based.
	Until Applicant clarifies their intent, a composition will be considered anticipatory of the claim(s) if it would exhibit a plating index conforming with that claimed for at least one combination of laser power, frequency, and speed for the purpose of evaluating the instant invention against the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., WO 2009/141799 in view of Edwards et al., U.S. Patent Application Publication No. 2013/0142979.
Like the instant Specification, Li is directed to the development of laser platable compositions having flame retarding characteristics.  More precisely, the compositions of the prior art exhibit high flame retardancy, a V0 rating, despite using less of a conventional flame retardant by incorporating a laser direct structuring (LDS) additive that, itself, possesses flame retarding capabilities.  This is significant because the typically larger quantities of a flame retardant necessary to achieve a V0 rating have an adverse effect on properties of the bulk composition such as a depressing the heat deflection temperature.  See [0015].  
Among the limited list of suitable thermoplastics mentioned include poly(arylene ether) [0016].  Favored LDS additives are the same as those contemplated in claims 9-11 [0034].  BDADP is employed as the flame retardant in several exemplifications of the prior art invention.  See [0039,0065], Tables 1 and 2.  Beginning at paragraph [0044], the disclosure outlines comprehensively candidates to fulfill the role of heat stabilizers, antioxidants, flow promoters, fillers, etc.  Relevant to the present discussion, phosphite compounds are delineated as one of a couple classes of suitable heat stabilizer thus addressing a requirement of claim 12.  Further, the list of fillers provided in [0058] having utility in the practice of the prior art invention overlaps that outlining mineral filler permutations of the laser direct structuring synergist in paragraph [0037] of the instant Specification.  Calcium carbonate, talc, wollastonite, kaolin, barium sulfate, mica, feldspar, etc are all inorganic materials shared between the two disclosures.  
Whereas the claims and prior art disclosure describe the employment of the same thermoplastic LDS additive, and flame retardant, the only impact modifier mentioned, Metablen S-2001, is a silicone-acrylate core-shell copolymer.  Paragraph [0044] implies that the impact modifiers would not be confined to this lone embodiment and the Examiner submits that one of ordinary skill would consult related prior art, i.e. those disclosures also directed to poly(arylene ether)-based compositions for which impact modification is desirable.  One such reference would be Edwards et al. which discloses the Metablen class of impact modifiers alongside SEBS and SEPS with no stated preference, or advantage, of one over the others [0037-0038].  That is, Edwards demonstrates these to be equivalents.   “it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances.” In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; “the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious.” In re Font, 213 USPQ 532. 
As for the plating index limitation, the Examiner understands the magnitude of this property to be dependent not only on the makeup of the composition but also the parameters defining the laser used to make the composition amenable to plating.  To the extent that (i) the composition realized upon combining the teachings of Li and Edwards is comparable not only in terms of their contents, but also relative quantities [0009], one of ordinary skill has a reasonable expectation that it would too exhibit a plating index of greater than 0.8 under, for instance, one or more of the conditions summarized in Table 5 of the instant Specification.  Moreover, since Li favors chromium/copper spinel oxide, it would not be necessary to add larger amounts of the flame retardant thereby assuring that the heat deflection temperature would be maintained above 150° C under the conditions applied according to ASTM D648.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., WO 2009/141799 in view of Edwards et al., U.S. Patent Application Publication No. 2013/0142979 as applied to claims 1-4, 9-12, and 14-15 above, and further in view of the internet entry entitled “Effect of Impact Modifiers on Flow Properties of Compounds” published by Entec Polymers.
The art is silent as to a viscosity/melt flow index associated with impact modifier component.  However, one of ordinary skill is cognizant of the influence of the melt flow index of an impact modifier on processability of the bulk composition and the degree of impact performance offered.  That is, by matching the melt flow indices of the impact modifier and host polymer, it is possible to get better dispersion (which, in turn, leads to improved impact resistance).  It is also known that, generally, impact resistance may be deleteriously affected, particularly at low temperatures, if the melt index of the modifier chosen is too high.  One of ordinary skill is, thus, able to optimize as a matter of routine experimentation a system through judicious selection of an impact modifier having a viscosity that affords a good balance of desired mechanical properties.  “Discovering an optimum value of a result effective variable involves only routine skill in the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 5, 6, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 4, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765